Title: From Benjamin Franklin to John Foxcroft, 18 February 1774
From: Franklin, Benjamin
To: Foxcroft, John


Dear Friend,
London, Feb. 18. 1774
It is long since I have heard from you. I hope nothing I have written has occasion’d any Coolness. We are no longer Colleagues, but let us part as we have liv’d so long, in Friendship.
I am displac’d unwillingly by our Masters, who were oblig’d to comply with the Orders of the Ministry. It seems I am too much of an American. Take care of yourself, for you are little less.

I hope my Daughter continues well. My Blessing to her. I shall soon, God willing, have the Pleasure of seeing you, intending homewards in May next. I only wait the Arrival of the April Pacquet with the Accounts, that I may settle them here before I go. I beg you will not fail of forwarding them by that Opportunity, which will greatly oblige Dear Friend, Yours most affectionately
Mr Foxcroft
